Citation Nr: 0432787	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for carcinoma of the 
tongue, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a hypertension and 
hypertensive heart disease, to include as secondary to 
service-connected diabetes mellitus, and as secondary to 
service-connected psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2002 and April 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The 
September 2002 rating decision found that new and material 
evidence had not been received to reopen a final May 2000 
Board decision denial of service connection for carcinoma of 
the tongue as due to Agent Orange exposure.  The veteran 
entered a notice of disagreement with this decision in 
February 2003; the RO issued a statement of the case in March 
2003; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in June 2003.  

The April 2003 rating decision denied service connection for 
hypertension and hypertensive heart disease, including as 
secondary to service-connected diabetes mellitus.  The 
veteran entered a notice of disagreement with this decision 
in April 2003; the RO issued a statement of the case in 
October 2003; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 2003.   

In July 2004, the veteran appeared and testified at a 
personal hearing in Washington, DC, before the undersigned 
Veterans' Law Judge.

On VA Form 9s received in July and November 2003, and at the 
July 2004 Board personal hearing, the veteran asserted an 
additional theory of entitlement to service connection for 
hypertension and hypertensive heart disease as secondary to 
service-connected psychiatric disorder (anxiety disorder with 
post-traumatic stress disorder (PTSD) and brief reactive 
psychosis).  The issue of entitlement to service connection 
for hypertension and hypertensive heart disease, to include 
as secondary to service-connected diabetes mellitus, and as 
secondary to service-connected psychiatric disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim to reopen service connection for 
carcinoma of the tongue as due to Agent Orange exposure was 
denied in a May 2000 Board decision; the veteran's 
application to reopen that claim was denied by an unappealed 
September 2002 RO decision.

2.  The evidence associated with the claims file subsequent 
to the September 2002 RO decision that is new, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for carcinoma 
of the tongue, claimed as due to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision RO decision denying 
service connection for carcinoma of the tongue as due to 
Agent Orange exposure is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The additional evidence received since the September 2002 
RO decision denying service connection for carcinoma of the 
tongue, to include as due to Agent Orange exposure is not new 
and material; accordingly, a reopening of that claim is not 
warranted. U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 
38 C.F.R. § 3.159(b) (2004).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2004).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to reopen a claim for 
service connection for carcinoma of the tongue as due to 
Agent Orange exposure.  A July 2002 RO letter notified the 
veteran what must be demonstrated to establish new and 
material evidence to reopen the claim, and advised the 
veteran what evidence had been received.  Thus, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  These documents show 
that the appellant was notified of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA new and material evidence pertaining to 
his claim to reopen service connection.  In the July 2002 
letter, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

In the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The record contains sufficient evidence, to include 
examination reports and opinions addressing the questions 
presented on this appeal relating to diagnosis and etiology 
of the veteran's carcinoma of the tongue, to make an 
appellate decision.  Moreover, there is no duty to provide an 
examination or medical opinion in the absence of receipt of 
new and material evidence sufficient to reopen the claim.  38 
C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Reopening of Claim for Service Connection for Tongue 
Cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2004).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a malignant tumor becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, Multiple myeloma, Non- 
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the May 2000 decision, the Board denied the veteran's 
claim for service connection for carcinoma of the tongue, to 
include as due to Agent Orange exposure and that decision was 
final when issued.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
20.1100.  After the veteran filed an application to reopen 
his claim in July 2002, an unappealed RO decision in 
September 2002 found that no new and material evidence had 
been received to reopen the claim.  That decision was not 
appealed and became final.  38 U.S.C.A. § 7105.  The question 
presented to the Board on this appeal is whether new and 
material evidence has been received since the September 2002 
RO decision to reopen a claim for service connection for 
carcinoma of the tongue, to include as due to Agent Orange 
exposure. 

The Board notes that a December 2001 RO rating decision 
denied reopening of service connection for carcinoma of the 
tongue and throat as due to Agent Orange exposure, and the 
veteran was notified of this decision by letter dated 
December 31, 2001.  While the record reflects that in July 
2002, within one year of this decision, the veteran submitted 
a Statement in Support of Claim form, he clearly indicated at 
that time that he was requesting that his claim for service 
connection for tongue and throat cancer as due to Agent 
Orange exposure be reopened.  While special wording is not 
required, an express disagreement with a specific 
determination of the agency of original jurisdiction is 
required for a valid notice of disagreement.  38 C.F.R. 
§ 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002). 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been received, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  Regardless of 
the actions of the RO, the Board has a legal duty to address 
the "new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2004).  As the veteran in 
this case filed his claim to reopen in July 2002, the revised 
definition of new and material evidence will be applied.

For claims to reopen filed on and after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the September 2002 RO 
decision included service medical records, private post-
service medical records, and VA examination reports.  

Service medical records are negative for complaints, 
findings, or diagnosis of cancer.  The first evidence of 
cancer was in 1996, many years after the veteran's separation 
from service.

Private medical records reflect that in May 1996 the veteran 
was seen at the University of Pittsburgh Ear, Nose and Throat 
clinic for a left posterior neck mass of five weeks' 
duration.  Pathology reports based on a May 1996 biopsy 
revealed squamous cell carcinoma of the base of the tongue 
with metastasis to the left neck.

The veteran was admitted to Presbyterian University Hospital 
on May 22, 1996, when the cancer was excised.  The pathology 
report following the surgery again showed a diagnosis of 
squamous cell carcinoma of the base of the tongue and left 
neck mass.  The report indicates two of 44 lymph nodes from 
the left radical neck dissection showed metastatic squamous 
cell carcinoma present.  The veteran underwent 
chemo/radiation therapy.

In September 1997, a VA general medical examination was 
conducted.  The diagnoses included status post non-Hodgkin's 
lymphoma with radical surgery (cervical) May 1996, and status 
post chemo and radiation therapy secondary to non-Hodgkin's 
lymphoma.  The examiner offered no explanation for the 
diagnosis and did not indicate whether he had reviewed the 
contemporaneous surgery and pathology reports.  A report of a 
VA examination of the veteran's mouth and throat conducted 
the same day as the general medical examination included a 
history of non-Hodgkin's lymphoma.  The diagnoses included 
only status post surgery and radiation and chemotherapy. 

Follow-up, private medical evidence dated through January 
1999 from Cancer Care Center indicated that the veteran had 
continued to do well following his 1996 surgery with no 
evidence of recurrence of the cancer.

In an October 1999 letter, the veteran's private physician 
noted that he had operated on the veteran for squamous cell 
carcinoma of the tongue in May 1996.  The physician wrote 
that he had seen the veteran in September 1999 and that he 
was free of disease.  It was noted that the veteran had asked 
him to state that the cancer was squamous cell carcinoma and 
not non-Hodgkin's lymphoma.

In January 2000, another VA examination was conducted.  The 
examiner noted that the veteran's diagnosis, according to 
pathology reports was squamous cell carcinoma of the left 
base of the tongue.  He indicated that the veteran's 
attending surgeon also confirmed the diagnosis.

Based on this evidence, the May 2000 Board decision found as 
facts that the veteran did not have non-Hodgkin's lymphoma or 
any other disease determined by VA to be associated with 
presumed exposure to Agent Orange in connection with service 
in the Republic of Vietnam during the Vietnam era; he was 
first shown to have developed metastatic squamous cell 
carcinoma of the base of the tongue in 1996, many years after 
service; and the metastatic squamous cell carcinoma of the 
base of the tongue was not likely the result of the claimed 
Agent Orange exposure in service.  The May 2000 Board 
decision concluded that the veteran's squamous cell carcinoma 
of the tongue was not due to disease or injury incurred or 
aggravated by service, and could not be presumed to have been 
incurred in service.  The evidence received subsequent to 
that decision and on file at the time of the September 2002 
RO decision consisted of VA and private clinical records 
dated from 1988 to 2001, which show treatment for variety of 
ailments.  A November 2001 VA examination report reflects the 
examiner's opinion that the veteran's squamous cell carcinoma 
of the tongue (with excision of basilar tongue lesion) was 
not a dioxin-related cancer.  Additional private treatment 
records of the veteran reflect that the veteran had carcinoma 
of the tongue with metastasis to the neck, and underwent 
excision of squamous cell basilar tongue lesion in May 1996, 
with radiation treatment, but with no evidence of recurrence 
several years thereafter.  

The additional evidence added to the record since the 
September 2002 RO decision includes VA examination reports 
and medical opinions, private medical records and medical 
opinions, and the veteran's statements and personal hearing 
testimony.  Additional private medical opinion evidence 
further reflects that there was no evidence of Hodgkin's 
lymphoma at any time. 

A November 2003 private physician letter from Dr. W noted 
that the veteran was exposed to Agent Orange while in 
Vietnam.  Dr. W wrote that he was "not sure whether or not 
this possible contributing factor has been addressed by the 
Center for Disease Control."  This does not constitute a 
medical opinion that a relationship between Agent Orange 
exposure in Vietnam and the subsequently developed squamous 
cell carcinoma of the tongue is as likely or more likely than 
not; the statement only indicates that Dr. W did not know 
whether the Center for Disease Control had addressed such a 
relationship.  The language used indicated only a 
possibility.  Similarly, a July 2004 private physician letter 
from Dr. M included the statement that any connection between 
the veteran's squamous cell carcinoma (malignant tumor) that 
arose at the base of the tongue and exposure to Agent Orange 
during service was "unclear to me."  

By their own terms, and considered in full context, the 
private physician statements by Dr. W and Dr. M lack 
probative value because they are opinions that the contended 
causal relationship is merely possible.  That is, a mere 
possibility of an etiological relationship between the 
veteran's cancer of the tongue and in-service exposure to 
agent Orange is analogous to the term "may or may not" and 
are hence too speculative to form a basis upon which service 
connection may be established.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative); Bloom v. West, 12 
Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence).  

At a personal hearing in July 2004 before the undersigned 
Veterans' Law Judge, the veteran testified in relevant part 
that no physician had offered a medical opinion relating his 
carcinoma of the tongue or throat to herbicide exposure in 
service. 

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the September 2002 RO decision denying the veteran's 
application to reopen his claim for service connection for 
carcinoma of the tongue, to include as due to exposure to 
agent Orange that is new, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for carcinoma of the tongue, 
claimed as due to Agent Orange exposure.  The additional 
evidence added to the record since the September 2002 RO 
decision does not include evidence that the veteran had non-
Hodgkin's lymphoma or any other disease determined by VA to 
be associated with presumed exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era, that the veteran developed metastatic squamous 
cell carcinoma of the base of the tongue within a year of 
service, or medical opinion evidence that the metastatic 
squamous cell carcinoma of the base of the tongue was likely 
the result of the Agent Orange exposure in service.  For 
these reasons, the Board finds that the additional evidence 
associated with the file since the September 2002 RO decision 
is not new and material.  Accordingly, the claim for service 
connection for carcinoma of the tongue as due to Agent Orange 
exposure is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108; 38 C.F.R. §§ 3.156(a), 3.159, 20.1105.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
carcinoma of the tongue, to include as due to Agent Orange 
exposure, is denied.  


REMAND

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

On VA Form 9s received in July and November 2003, and at the 
July 2004 Board personal hearing, the veteran asserted an 
additional theory of entitlement to service connection for 
hypertension and hypertensive heart disease as secondary to 
service-connected psychiatric disorder (anxiety disorder with 
PTSD and brief reactive psychosis).  While there is medical 
opinion evidence of record that addresses the question of the 
relationship between hypertensive heart disease and service-
connected diabetes mellitus, because the veteran added the 
additional secondary service connection theory later during 
the pendency of the claim, the question of the relationship 
between hypertensive heart disease and service-connected 
psychiatric disorder has not yet been addressed.  For this 
reason, a remand is warranted to afford the veteran 
additional VA examination and medical etiology opinion on 
this secondary service connection question.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a cardiovascular examination to 
determine the nature and etiology of his current 
hypertension or hypertensive heart disease, 
including the question of whether the veteran's 
service-connected psychiatric disorder (anxiety 
disorder with PTSD and brief reactive psychosis) 
either caused or aggravated the veteran's 
hypertension or hypertensive heart disease.  Send 
the claims folder to the VA medical examiner for 
review of the relevant documents in the claims 
file.  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, cardiovascular examination, and any 
tests that are deemed necessary, the examiner 
is requested to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's hypertension or 
hypertensive heart disease was caused or 
aggravated by his service-connected anxiety 
disorder with PTSD and brief reactive 
psychosis.

2.  The RO should again review the record and 
readjudicate the issue of entitlement to 
service connection for the veteran's 
hypertension with hypertensive heart disease, 
including as secondary to service-connected 
diabetes mellitus, and as secondary to 
service-connected psychiatric disorder.  The 
RO should consider any additional evidence 
added to the record since the January 2004 
supplemental statement of the case, including 
the examination report and etiology opinion 
requested herein.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



